Citation Nr: 1628253	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  14-03 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a recurrent skin disorder, to include as secondary to in-service exposure to herbicides.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty with the U.S. Marine Corps from December 1965 to December 1967, with service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2011, by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In July 2015, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Virtual VA contains documents that are irrelevant to the claim on appeal or are duplicative of what is in VBMS.  

As noted in the previous Board Remand, informal claims of entitlement to service connection for a joint disorder, a back disorder and a respiratory disorder all claimed as the result of herbicide exposure were raised by the record in the January 2014 VA Form 9, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era, and is presumed to have been exposed to herbicides (to include Agent Orange) while in military service.

2.  The Veteran has not been diagnosed with a skin disorder which is presumptively related to Agent Orange or other herbicide agents in service in Vietnam during the Vietnam era.

3.  The most probative evidence of record does not show that the Veteran was diagnosed with skin cancer at any time during the pendency of the appeal.

4.  The most probative evidence of record fails to establish that the Veteran's actinic keratosis, intradermal nevus, and compound melanocytic nevus, were present in service or are related to service, to include his presumed exposure to Agent Orange.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder, to include actinic keratosis, an intradermal nevus, a compound melanocytic nevus, cancer, and moles, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter on June 24, 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records and pertinent post-service records, have been obtained and associated with Virtual VA and VBMS electronic file systems.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded a VA examination in October 2015.  The Board finds that this VA examination is adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, and refers to specific documents and medical history to support the conclusions reached.  The evidence of record is sufficient to decide the claims and no additional examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.

Law and Analysis

The Veteran seeks service connection for a recurrent skin disorder that he contends had its onset during service as a result of his presumed exposure to Agent Orange or other herbicides while serving in Vietnam.  From what the Board can surmise, he appears to argue that his various post-service skin disorders are a form of cancer.  The Veteran's DD-214 shows that he served in the Republic of Vietnam during the Vietnam era and is therefore presumed to have been exposed to Agent Orange or other herbicide agents.  

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Certain chronic diseases, such as malignant tumors (cancer) are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Malignant tumors (cancer) are listed in section 3.309(a).

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can also be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f). 

A disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  However, actinic keratosis, intradermal nevus, and compound melanocytic nevus are not included on the specific list of presumptive diseases, and VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically been determined that a presumption of service connection is warranted.  See 38 C.F.R. § 3.309(e), Notice, 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 57586 -57589 (1996). 

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

As noted, actinic keratosis, intradermal nevus, and compound melanocytic nevus are not, are among the disabilities which have been associated with exposure to herbicides such as Agent Orange.  38 C.F.R. § 3.309(e).  In addition, the Veteran does not contend, nor does the evidence of record reflect, that he has been diagnosed with chloracne, the only skin disorder included on this list, or other acneform disease consistent with chloracne.  Thus, the presumption afforded under 3.309(e) cannot provide the basis for a grant of service connection.  38 C.F.R. §§ 3.307, 3.309.  The Board finds that the Veteran's claim must be denied on this basis.

Nevertheless, even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service treatment records show that, with the exception of treatment for immersion foot and superimposed tinea pedis in November 1966, the Veteran made no other skin complaints, and none are documented.  In the Veteran's December 1967 separation examination, the clinical evaluation of the skin was within normal limits.  

The earliest relevant evidence is found in private clinical records dated in 2006 when the Veteran underwent in-office excision of skin lesions at various sites on his body.  The pathology report revealed the lesions to be actinic (solar) keratosis of the right forehead, intradermal nevus of the left chest, and compound melanocytic nevus of the mid forehead, none of which were determined to be cancerous.  See private clinical records from K.H.T., M.D., dated from February 1994 through September 2006.  

The Veteran underwent a VA examination in October 2015.  The examiner reviewed the claims file, including service treatment records and post-service outpatient treatment reports and summarized the history and findings reflected by these records.  The Veteran's history of herbicide exposure was also noted.  Following the examination, the examiner concluded that the Veteran's currently diagnosed nevi (actinic keratosis) was less likely as not due to military service, including his presumed in-service exposure to herbicides.  The examiner explained that only one skin disorder- immersion foot and tinea pedis-was treated while the Veteran was on active duty with no other skin issues reported.  After service in August 2006, the Veteran was noted to have lesions on right forehead, left neck, and chest, which were excised.  None of these lesions were skin cancers per the pathology report.  In September 2006, he had laser treatment for noncancerous lesions on his neck and anterior chest.  Because these lesions did not appear until some 39 years after his exposure to Agent Orange, the examiner concluded that it is less likely than not that his treated and resolved skin issues are related to such exposure.  He also noted that the only presumptive skin condition related to Agent Orange is chloracne; which the Veteran does not have.

The Board finds that service connection is not warranted.  First, there are current skin disabilities, as noted above.  Second, there are in-service events, as there is a diagnosis of immersion foot and superimposed tinea pedis during service and presumed Agent Orange exposure based on Vietnam service.  

Third, however, the Board finds that the most probative evidence of record demonstrates that the current disabilities are not related to service.  Initially, the onset of skin lesions began in 2006 with diagnosis the same year, which is evidence that weighs against the claim.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Notably, the Veteran has not asserted that his skin conditions have existed since service.  

Next, the medical evidence of record supports a finding that the current skin disorders are unrelated to service, including in-service skin symptoms and Agent Orange exposure.  That opinion was provided upon a review of the claims file, the relevant medical records, and examination of the Veteran, and provided a supporting explanation.  .  The VA examiner considered the relevant history as contained in medical records from service onward, the results of his personal clinical evaluation, and discussed the Veteran's symptoms in the context of that history.  Also considered were the Veteran's beliefs that his current skin disorders developed as a result of his presumed herbicide exposure.  The examiner had sufficient facts and data before him and as a result was able to fully address the salient question as to the origin of the Veteran's skin disorders and their relationship to his military service.  This is particularly important, in the Board's judgment, as his references and specificity make for a more persuasive rationale.  The Board assigns it significant probative value.

Although the Veteran is competent to report his skin symptoms as they are lay observable, he is not competent to provide a nexus opinion in this circumstance.  The question of the etiology of a skin disorders, such as actinic keratosis, intradermal nevus, and compound melanocytic nevus, is not capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (noting that lay persons not competent to diagnose cancer).  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  In other words, mere observable symptomatology is insufficient.  As such, the Board finds that the Veteran's statements as to how his claimed skin disorders were caused are not competent evidence as to a nexus.

Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a recurrent skin disorder, to include actinic keratosis, intradermal nevus, and compound melanocytic nevus is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


